DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Restriction/Election
In response to the restriction requirement dated 8/11/2020, Applicant elected the invention in Group II, encompassing original claims 11-24, without traverse, and presented new claims 24-30 for prosecution in Applicant’s reply filed on 10/12/2020.
Claims 1-10 (Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Status
Claims 11-30 are currently being examined.  Claims 1-10 have been cancelled after being acknowledged as non-elected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites limitations that contain the phrases “the barrier” and “the as-deployed barrier”.  There is insufficient antecedent basis for these phrases in the limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US Patent Application Publication No. 2013/0302132) in view of Wurman et al (US Patent Application Publication No. 2014/0100769).
With respect to independent Claim 11, D’Andrea discloses the limitations of independent claim 11 as follows:
A system for restricting access to a space in a retail store environment before or during retail work operations in the space, the system comprising:
a mobile barrier robot positioned on a floor of the retail store environment;	(See Pars. 0050, 0053, 0074, 0084, 0086-0093, 0152, 0153, 0170-0173; Figs. 2, 5, 11; Ref. Numerals 15(robot controller), 17b(space), 18(task assignment-eg, stop at entrance to segment 17b to form a barrier to entering segment 17b), 20(mobile robot)
a robot controller in communication with the barrier robot for directing autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor proximal the space to at least partially enclose the space before or during the retail work operations therein; and	(See Pars. 0050, 0053, 0074, 0084, 0086-0093, 0152, 0153, 0170-0173; Figs. 2, 5, 11; Ref. Numerals 15(robot controller), 17b(space), 18(task assignment-eg, stop at entrance to segment 17b to form a barrier to entering segment 17b), 20(mobile robot)
one or more robot sensors operably coupled to the barrier robot and in communication with the robot controller.  	(See Pars. 0064, 0069; Figs. 
D’Andrea, however, does not disclose the limitations related to the space being in a retail store environment where retail store operations take place.   With respect to those limitations, Wurman et al teaches the following:
A system for restricting access to a space in a retail store environment before or during retail work operations in the space, (See Pars. 0032, 0035, 0036; Fig. 2; Ref. Numeral 92(space), 100(retail store) 
a mobile barrier robot positioned on a floor of the retail store environment; (See Pars. 0032, 0055, 0062; Figs. 2, 3; Ref. Numerals 20(mobile robot), 92(aisle), 100(retail store), 116(floor)
a robot controller in communication with the barrier robot for directing autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor proximal the space to at least partially enclose the space before or during the retail work operations therein; (See Pars. 0062; Figs. 2,3; Ref. Numerals 15(robot controller), 20(mobile robot), 92(space), 100(retail store)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify D’Andrea with the teachings of Wurman et al to employ D’Andrea’s mobile barrier robot in a space located in a retail store environment where retail store operations take place because there are spaces (ie, aisles) that may require that barriers be placed at the entry of the spaces for protection of customers or other persons during retail store operations.  A person with skill in the art would be motivated to incorporate the teachings of Wurman et al because they are a known work in the same field of endeavor (ie, using mobile robotic devices in a retail store operating environment) which would prompt its use in the same field of application based on 

With respect to Claim 12, which depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, D’Andrea discloses as follows:
The system of claim 11, wherein: 
the one or more robot sensors facilitate the robot controller obtaining data representative of a position on the barrier robot on the floor; (See Pars. 0064, 0069; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor)  and
the robot controller directs the autonomous movements of the barrier robot to further facilitate positioning the barrier robot on the floor proximal the space before or during the retail work operations therein in response to the data obtained from the one or more robot sensors.  	(See Pars. 0050, 0053, 0074, 0084, 0086-0093, 0152, 0153, 0170-0173; Figs. 2, 5, 11; Ref. Numerals 15(robot controller), 17b(space), 18(task assignment-eg, stop at entrance to segment 17b to form a barrier to entering segment 17b), 20(mobile robot)

With respect to Claim 13, which depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 13, D’Andrea discloses:
The system of claim 11, wherein:  
the one or more robot sensors facilitate the robot controller obtaining data representative of a presence of an actual or potential obstruction at least 
proximal a drive path of the barrier robot on the floor; and proximal the space; and 	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
the robot controller further facilitates determining the presence of the obstruction at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)

With respect to Claim 14, which depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 14, D’Andrea discloses as follows:
The system of claim 13, wherein, in response to determining the presence of the actual or potential obstruction at least one of: (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor) 
proximal the drive path, and proximal the space, the robot controller further directs the autonomous movements of the barrier robot to at least one of:	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
transfer the obstruction out of the drive path;	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
transfer the obstruction out of the space;	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
cease; and	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
detour.  (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)

With respect to Claim 15, which ultimately depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.   With respect to Claim 15, D’Andrea and Wurman et al disclose as follows:
The system of claim 13, wherein: 
the actual or potential obstruction (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor) includes a heat source; (See Wurman et al: Pars. 0070; Ref. Numerals 20(mobile robot), "human"(heat source)
the one or more robot sensors (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor) further facilitate the 
proximal the drive path, and proximal the space; and the robot controller further facilitates determining the presence of the heat source (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor) at least one of:
proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)	

With respect to Claim 16, which ultimately depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.   With respect to Claim 16, D’Andrea discloses as follows:
The system of claim 13, wherein: 
the actual or potential obstruction includes a moving object;  (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor), 20(another mobile robot - a moving object)
the one or more robot sensors further facilitate the robot controller obtaining data representative of a presence of movement of the moving object at least one of: proximal the drive path, and proximal the space; (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 
the robot controller further facilitates determining the presence of movement at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)	

With respect to Claim 17, which ultimately depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.   With respect to Claim 17, D’Andrea discloses as follows:
The system of claim 13, wherein: 
the actual or potential obstruction includes a stationary object;	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
the one or more robot sensors further facilitate the robot controller obtaining data representative of a presence of the stationary object at least one of: proximal the drive path, and proximal the space; (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)   and
the robot controller further facilitates determining the presence of the stationary object at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot 

With respect to Claim 18, which ultimately depends from independent claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.   With respect to Claim 18, D’Andrea discloses as follows:
The system of Claim 13, wherein: 
in response to determining the presence of the actual or potential obstruction at least one of: proximal the drive path, and proximal the space, the robot controller further facilitates determining a capability of the obstruction to be moved out of at least one of: the drive path, and the space, by the barrier robot based on the data representative of the presence of the actual or potential obstruction; and	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)
if the obstruction is determined to be capable of being moved out of the at least one of: the drive path, and the space, by the barrier robot, the robot controller directs the autonomous movements of the barrier robot to transfer the obstruction out of the at least one of: the drive path, and the space;	(See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)  else:
the robot controller further facilitates at least one of:	
providing an indication to a user of the system of a need to manually transfer the obstruction out of the at least one of: the drive path, and the 
further directing the autonomous movements of the barrier robot to at least one of: cease, and detour. (See Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)

With respect to Claim 19, which depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 19, D’Andrea discloses:
The system of claim 11, wherein:  
the barrier robot includes a companion robot operably coupled to the barrier robot; (See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor), 20("platooning" mobile robots--companion robots)  and
the robot controller directs the autonomous movements of the barrier robot and the companion robot proximal the space as a paired robot unit.  	(See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor), 20("platooning" mobile robots--companion robots)

 Claim 20, which ultimately depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 and Claim 19 which are incorporated herein by reference.   With respect to Claim 17, D’Andrea discloses as follows:
The system of claim 19, wherein: 
in response to positioning the paired robot unit proximal the space, the robot controller directs the autonomous movements of at least one of: the barrier robot, and the companion robot, to separate from one another on the floor; (See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 18(task assignment-eg, position one robot at each entrance to segment 17b to form a barrier to entering segment 17b), 20("platooning" mobile robots--companion robots)  and
the as-separated barrier and companion robots together define a customer-restricted zone restricting customer access to the space before or during the retail work operations therein.  	(See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 18(task assignment-eg, position one robot at each entrance to segment 17b to form a barrier to entering segment 17b), 20("platooning" mobile robots--companion robots)	

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea  in view of Wurman et al, as applied to the claims set forth above, and in further view of Beaulieu (US Patent Application Publication No. 2019/0019408).
With respect to Claim 21, which depends from independent Claim 11, D’Andrea and 
The system of claim 11, wherein the barrier robot includes a deployable retractable barrier operably coupled to the barrier robot.  (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(mobile robot), 50(barrier) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify D’Andrea and Wurman et al with the teachings of Beaulieu to employ a barrier robot that includes a deployable retractable barrier operably coupled to the barrier robot so that the barrier robot can readily deploy the barrier to prevent access to a space while work is being performed in the space  A person with skill in the art would be motivated to incorporate the teachings of Beaulieu because they are a known work in the same field of endeavor (ie, employing a mobile device with a retractable barrier to prevent access to an area) which would prompt its use in a similar field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 22 which ultimately depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11, and D’Andrea, Wurman et al, and Beaulieu together teach all of the limitations of Claim 21, which are incorporated herein by reference.   With respect to Claim 22, Beaulieu discloses as follows:
The system of Claim 21, wherein:
the robot controller directs the autonomous movements of the barrier robot (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier) to:
deploy the barrier in response to positioning the barrier robot proximal the space before or during the retail work operations therein; (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  and
retract the barrier in response to determining that the retail work operations in the space are completed or suspended; (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  and
the barrier robot and the as-deployed barrier together define a customer-restricted zone restricting customer access to the space before or during the retail work operations therein. 	(See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  	

Claims 23, 25, and 26 is rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea and Wurman et al, as applied to the claims set forth above, and in further view of Herskovitz (US Patent No. 7,896,243).
With respect to Claim 23, which depends from independent Claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 23, Herskovitz discloses as follows:
The system of claim 11, wherein the retail store environment includes customer-inaccessible storage having a storage location for storing one or more items, the customer-inaccessible storage positioned proximal the space, (See Col. 6, Lines 8-41; Fig. 1D, 2; Ref. Numerals 3.1(storage location), 3.2(items)  wherein the system further comprises:
a barrier device operably coupled to at least a portion of the storage location for alternately enabling and restricting access to the storage location; (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)  and
a means for actuating the barrier device to facilitate alternately opening and closing the barrier device, (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)  and
wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting the access the storage location.	 (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1 ) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify D’Andrea and Wurman et al with the teachings of Herskovitz to have the retail store environment include a customer-inaccessible storage location for storing one or more items in order to prevent customers or other persons from entering a location where inventory is being stored.  A person with skill in the art would be motivated to incorporate the teachings of Herskovitz because they are a known work in the same field of endeavor (ie, having a retail facility with a customer-inaccessible storage location with controlled access) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 25, which depends from independent claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 25, Herskovitz discloses as follows:
The system of claim 11, further comprising
a mounting platform, (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)  and
a gantry robot operably coupled to the mounting platform;	 (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)
wherein the robot controller is further in communication with the gantry robot for directing autonomous movements of the gantry robot within the space,	(See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot)
the gantry robot configured to transfer items within the space as part of the retail work operations.  (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify D’Andrea and Wurman et al with the teachings of Herskovitz to have the retail store environment include a gantry robot configured to transfer items from a storage location because a gantry robot system has the capability to move horizontally and vertically to reach to reach items in storage.  A person with skill in the art would be motivated to incorporate the teachings of Herskovitz because they are a known work in the same field of endeavor (ie, having a gantry robot system that moves in a horizontal and vertical manner to reach items in storage) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 26, which ultimately depends from independent claim 11, D’Andrea and Wurman et al together teach all of the limitations of Claim 11, and D’Andrea, Wurman et al, and Herskovitz together teach all of the limitations of Claim 25, which are incorporated herein by reference.   With respect to Claim 26, D’Andrea and Herskovitz disclose as follows:
The system of claim 25, wherein the gantry robot (See Herskovitz: Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot) further comprises one or more sensors obtaining data representative of a presence of an actual or potential obstruction to autonomous movements of the gantry robot within the space, (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)  and
 wherein the robot controller further facilitates determining the presence of the obstruction within the space based on the data obtained from the one or more sensors.  (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)	

Claims 24, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Herskovitz, in view of Tehranchi et al (US Patent Application Publication No. 2016/0196706).
With respect to independent Claim 24, Herskovitz discloses the limitations of independent claim 24 as follows:
A system for securing items in a retail store environment having customer-accessible point-of-sale (POS) locations for the items and customer-inaccessible 
a barrier device operably coupled to at least a portion of the storage location for alternately enabling and restricting access to the storage location;	(See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1
a barrier actuator operably coupled to: (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1
the barrier device, (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1) and
the at least a portion of the storage location;  (See Col. 6, Lines 8-41; Fig. 1D, 2; Ref. Numerals 3.1(storage location), 3.2(items), "locked door"(barrier device)
a barrier controller in communication with the barrier actuator for directing autonomous movements of the barrier device to facilitate alternately opening and closing the barrier device; (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)  and
one or more sensors in communication with the barrier controller,	(See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 
wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting the access to the storage location. (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)
Herskovitz, however, does not disclose the limitation related to one or more sensors in communication with the barrier controller.   With respect to that limitation, Tehranchi et al teaches the following:
one or more sensors in communication with the barrier controller, (See Pars. 0024, 0066-0068, 0094, 0095; Figs. 3, 8; Ref. Numerals 301(barrier), 302(means for actuating the barrier), 706(sensor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herskovitz with the teachings of Tehranchi et al to have one or more sensors in communication with the barrier controller in order to add another layer of security to prevent unauthorized persons gaining access to the storage location.  A person with skill in the art would be motivated to incorporate the teachings of Tehranchi et al because they are a known work in the same field of endeavor (ie, using a sensor in combination with a barrier controller to open a barrier device) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 27, which depends from independent claim 24, Herskovitz and 
The system of claim 24, further comprising 
a mounting platform, (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)  and
a gantry robot operably coupled to the mounting platform;	(See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)
wherein the barrier controller is further in communication with the gantry robot for directing autonomous movements of the gantry robot within the storage location, (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 3.1(storage location), 4.2(robot controller), 4.1(gantry robot)
the gantry robot configured to transfer items from within the storage location to the customer-accessible POS locations. 	(See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot), 5.2(customer accessible POS locations), "items"(items-not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify D’Andrea and Wurman et al with the teachings of Tehranchi et al to have a subset of processing locations be provided on a pull-out drawer, in order to make it easier to place an item in a processing location (a drawer) by pulling on a handle and allowing the drawers to be stacked for easier transport.  A person with skill in the art would be motivated to incorporate the teachings of Tehranchi et al because they are a known work in the same field of endeavor (ie, using pull-

With respect to Claim 29, which depends from independent claim 24, Herskovitz and Tehranchi et al together teach all of the limitations of Claim 24 which are incorporated herein by reference.   With respect to Claim 29, Herskovitz discloses as follows:
The system of claim 24, wherein the barrier controller further facilitates directing autonomous movements of the gantry robot to alternately open and close the barrier device.  (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)

With respect to Claim 30, which ultimately depends from independent claim 24, Herskovitz and Tehranchi et al together teach all of the limitations of Claim 24 and Claim 29 which are incorporated herein by reference.   With respect to Claim 29, Herskovitz discloses as follows:
The system of claim 29, wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting access to the storage location.  (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Herskovitz and Tehranchi et al, as applied to the claims set forth above, and in further view of D’Andrea.
With respect to Claim 28, which ultimately depends from independent Claim 24, Herskovitz and Tehranchi et al together teach all of the limitations of Claim 24 and Claim 27 
The system of claim 27, wherein the gantry robot (See Herskovitz: Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered) further comprises one or more sensors obtaining data representative of a presence of an actual or potential obstruction to autonomous movements of the gantry robot within the storage location,	(See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)  and
wherein the robot controller (See Herskovitz: Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot) further facilitates determining the presence of the obstruction within the storage location based on the data obtained from the one or more sensors.   (See D’Andrea: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herskovitz and Tehranchi et al with the teachings of D’Andrea to have the robot controller configured to receive data from one or more sensors with respect to detecting an obstruction in the storage location, in order to stop the gantry robot from moving to prevent injury to a person in the storage location or damage to the gantry robot.  A person with skill in the art would be motivated to incorporate the teachings of D’Andrea because they are a known work in the same field of endeavor (ie, using sensor data provided to a robot controller to control a moving robot) which would prompt its use in the same .


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 22, 2021